Citation Nr: 1429185	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-32 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right wrist disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left wrist disorder.

3.  Entitlement to service connection for a left little toe disorder.

4.  Entitlement to service connection for depression or a psychiatric disability other than posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 10 percent for status post right shoulder surgical repair with residuals manifested by painful abduction and pain with repetitive use.

6.  Entitlement to an initial separate compensable rating for a surgical scar of the right shoulder.

7.  Entitlement to an initial compensable rating for a right knee scar.

8.  Entitlement to a compensable rating for status post spermatic cord lipoma resection and inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2001 and from July 2006 to October 2007.

This matter came to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  	

In February 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  As detailed below, the Veteran withdrew the issue of entitlement to an initial rating in excess of 10 percent for status post right shoulder surgical repair residuals manifested by painful motion during the hearing; however, he wished to continue with the appeal regarding the proper rating for his right shoulder surgical scar.  Accordingly, the Board has recharacterized the issue regarding the right shoulder disability as two distinct issues.

In June 2014, the Board received a written statement on the Veteran's behalf from his representative, which waived RO jurisdiction for consideration of all evidence received since the October 2011 statement of the case (SOC).  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for depression or a psychiatric disability other than PTSD, an initial separate compensable rating for a surgical scar of the right shoulder, and a compensable rating for status post spermatic cord lipoma resection and inguinal hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an August 2002 rating decision, the RO denied the claim of entitlement to service connection for a bilateral wrist disorder.  The RO notified the Veteran of the decision in a letter also dated in August 2002; the Veteran did not perfect a timely appeal.

2.  Evidence received after the August 2002 RO denial is cumulative and redundant of the record at the time of the prior final denial of service connection for a bilateral wrist disorder and does not raise a reasonable possibility of substantiating the claim of service connection for a right or left wrist disorder.

3.  The Veteran is not shown to have a current disability of the left little toe.

4.  On February 7, 2012, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issues of an initial rating in excess of 10 percent for status post right shoulder surgical repair residuals manifested by painful abduction and pain with repetitive use and entitlement to an initial compensable rating for a right knee scar.


CONCLUSIONS OF LAW

1.  The RO's August 2002 decision, which denied the claim of entitlement to service connection for a bilateral wrist disorder, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the final August 2002 rating decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for a left little toe disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for withdrawal of the appeal of the issues of higher initial disability ratings for status post right shoulder surgical repair residuals manifested by painful abduction and pain with repetitive use and a right knee scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran is service connected for status post right shoulder surgical repair with residuals including a scar.  In the April 2010 decision that granted service connection for the right shoulder disability, the RO awarded an initial 10 percent rating based on pain on abduction of the right shoulder and pain on repetitive use.  The April 2010 decision also granted service connection for a right knee scar and assigned an initial noncompensable rating.

During the February 7, 2012 hearing, the Veteran testified that he "thinks for now that [the 10 percent rating for his right shoulder disability is] sufficient."  He indicated that he understood that "should his shoulder condition worse," he could "build on that."  However, he believed that the length of his right shoulder surgical scar was longer than the measurement recorded on VA examination and he wanted to continue his appeal regarding an initial, separate compensable rating for a right shoulder surgical scar.  He also testified that he was satisfied with the initial noncompensable rating for his right knee scar and wished to withdraw that issue from appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issues of an initial rating in excess of 10 percent for status post right shoulder surgical repair with residuals manifested by painful motion and an initial compensable rating for a right knee scar.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

II. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-decisional August 2009 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection (and for an increased rating), as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

In claims to reopen, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, the August 2009 letter also provided notice to the Veteran regarding his claim to reopen for service connection for a bilateral wrist disorder.  The Board finds this notice fully complies with VA's duty to notify.  The Veteran was advised of the reasons why his claim was previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denial.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying service connection claim.  The case was last adjudicated in October 2011.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment records, service personnel records, post service VA treatment records, lay statements, hearing testimony, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3) . 

The Board acknowledges that the Veteran was not provided with a VA examination to evaluate his claimed left little toe disability.  However, VA need not conduct an examination with respect to that claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, as explained below, although the evidence of record reflects that the Veteran injured his left little toe on December 31, 2006 during his second period of service, his service treatment records do not show that the injury resulted in a left little toe disability and post-service VA treatment records do not show a current left little toe disability or persistent or recurrent symptoms attributed to the December 2006 left little toe injury. Therefore, a VA examination is not warranted.

In February 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the February 2012 hearing the undersigned Veterans Law Judge identified the issues on appeal and explained what information was required to reopen the previously denied claims and to substantiate the service connection and increased rating claims.  Information was also obtained to clarify the Veteran's arguments.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

III.  Criteria & Analysis

A. Claims to Reopen

The Veteran seeks service connection for right and left wrist disorders.  The RO originally denied the Veteran's claim for a bilateral wrist disorder in a decision dated in August 2002.  He was notified of the denial in an August 2002 letter.  The Veteran filed a timely notice of disagreement with the decision in August 2003 and the RO issued a statement of the case (SOC) in September 2003.  However, he did not file a timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's August 2002 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

At the time of the August 2002 RO decision denying the claim of entitlement to service connection for a bilateral wrist disability, the evidence of record consisted of the Veteran's service treatment and personnel records, which reflected evaluation and treatment in July 2001 for abrasions on the wrists as a result of being handcuffed; fee-basis VA examination reports and medical opinions dated in April and June 2002; and statements from the Veteran.  During the April 2002 fee-basis VA general medical examination, the Veteran described being arrested during service and experiencing intermittent left wrist pain due to being handcuffed very tightly.  He also reported some numbness on the dorsum of both hands, which he did not necessarily associate with the injury from the handcuffs.  X-ray studies of the right and left wrist were reported as normal and physical examination did not reveal pathology with which to render a diagnosis.  The examiner added that there was no objective finding to support the subjective complaint of pain.

The claim was denied in August 2002 because although the Veteran was treated in July 2001 for multiple contusions and abrasions secondary to a fight and bilateral abrasions and burns were noted on the wrists due to the handcuffs being placed on him, VA examination findings did not reveal permanent residuals or chronic disability of the right or left wrist.   

Subsequently, additional evidence was associated with the claims file, including treatment records from the Veteran's subsequent military service, fee-basis VA examination reports, VA outpatient treatment records, and personal statements and testimony by the Veteran. 

Most of the additionally received evidence is new in the sense that it was not previously before the RO at the time of the August 2002 denial.  However, the new evidence is not material.  The new evidence does not reflect findings or treatment for a chronic bilateral wrist disorder during military service or a diagnosed right or left wrist disability after service that is attributable to the July 2001 handcuff injuries or other events or injuries during service, which was the basis for the August 2002 denial.  

Rather, the new evidence reflects that the Veteran described to VA treatment providers the July 2001 handcuff injuries to his wrists, but does not reflect that treatment providers diagnosed a right or left wrist disability.  The evidence also indicates that the Veteran received VA emergency treatment for a work injury to his hands in March 2008, but on examination the wrists were nontender, had no effusion, and there were no fractures of the carpal bones of the wrists.  Similarly, in November 2013, the Veteran described to a VA emergency department physician a two-day history of numbness of his hands and some pain in his wrists and forearms and somewhat down into his fingers; the diagnosis was bilateral carpal tunnel syndrome.  

In addition, the Veteran's lay statements reasserting that he had nerve damage to his wrists as a result of the July 2001 handcuff injuries, which were documented as abrasions, and that he has a current bilateral wrist disability that continued since July 2001 are cumulative of his previous statements.  His recent statements also fail to raise a reasonable possibility of substantiating the claim because competent medical evidence dated after July 2001 and before the recent diagnosis in 2013 of bilateral carpal tunnel syndrome did not reveal any right or left wrist disability, including any findings to account for the Veteran's subjective reports of wrist pain.  Finally, the Veteran's statements to the November 2013 emergency department physician reflect a two-day history of carpal tunnel syndrome symptoms and the Veteran did not attribute his current symptoms to his wrist abrasions more than 11 years earlier.  Therefore, entitlement to service connection for a right or left wrist disability would not be warranted.  

None of the additional evidence includes any competent medical evidence or medical opinion that the Veteran's July 2001 abrasions to his wrists from being in handcuffs resulted in a chronic wrist disability that began in service or continued since military service.  The Board finds the evidence added to the claims file since the August 2002 RO decision is either cumulative or redundant of the evidence of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right or left wrist disorder.   

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a right or left wrist disorder has not been received.  As such, the requirements for reopening the claim are not met.  As the Veteran has not fulfilled his threshold of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Service Connection Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that he has a disability of the left little toe as a result of an injury that occurred during his second period of military service on December 31, 2006.  He testified at the hearing that the injury happened around midnight on that date and he went to the emergency room and had x-rays.

Service treatment records from the Veteran's first period of service are silent for complaints, findings, diagnosis, or treatment for problems with the left little toe.  In a March 1996 enlistment medical history report, he denied currently or ever having foot trouble.  On enlistment examination, mild asymptomatic pes planus of his feet was noted.  In an August 2001 separation medical history report, the Veteran denied currently or ever having foot trouble.  He reported a history of broken bones, which was noted to involve a left metacarpal.  On separation examination in August 2001, the Veteran's feet were reported as normal on clinical evaluation.  

VA treatment records dated after the Veteran's first period of service and before his second period of service do not reflect complaints or findings of a left little toe disability.

A December 31, 2006 x-ray report from his second period of service notes the Veteran's history of falling up the stairs with pain to his left toe.  X-ray findings were reported as [anterior-posterior], oblique, and lateral views of the left toes show the osseous structures are maintained in normal alignment, without evidence of acute fracture, dislocation, or underlying osseous abnormality; soft tissues are unremarkable.  The impression was normal left toe radiographic examination.  Subsequent service treatment records were silent for complaints regarding left toe problems.

Post-service VA treatment records are silent for complaints, findings, diagnosis or treatment for a left little toe disorder.  During an October 2011 VA pain medicine consultation, the Veteran identified multiple areas of pain; he did not identify pain in any toes and his toes were reported as normal on motor and sensory examination.

Having carefully considered the medical and lay evidence and the Veteran's contentions, the Board finds that service connection for a left little toe disorder is not warranted.

Initially, the Board acknowledges that the Veteran is competent to describe symptoms he experiences such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding a left little toe disability as such matters require radiological testing and medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on this point.

In this case, the Board finds that service connection for a left little toe is not warranted because there is no evidence of a current left little toe disability.  The Board acknowledges that the Veteran injured his toe during military service in December 2006; however, competent, contemporaneous radiological evidence reflects that the injury did not result in a left little toe disability.  Moreover, post-service medical evidence of record does not reflect subjective complaints of left little toe problems or diagnosis of a left little toe disability. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a left little toe disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for a left little toe disability.


ORDER

The application to reopen the previously denied claim of entitlement to service connection for a right wrist disorder is denied.

The application to reopen the previously denied claim of entitlement to service connection for a left wrist disorder is denied.

Entitlement to service connection for a left little toe disorder is denied.

The appeal as to the issue of an initial rating in excess of 10 percent for status post right shoulder surgical repair residuals manifested by painful motion is dismissed.

The appeal as to the issue of an increased initial rating for right knee scar is dismissed.


REMAND

The Board has review the paper and electronic claims files and finds that additional development is required before deciding the remaining claims on appeal.

Regarding entitlement to service connection for depression, the Veteran contends that he has a depression disability as a result of a possible sexual assault that occurred while he was in the custody of Chilean police officers in July 2001.  He states that he had been out drinking with two friends who were fellow service members and he was involved in a physical altercation with someone and police were called.  He believes that someone at a bar had poisoned his drink because he does not recall the fight and he only knows the details as a result of what his friends witnessed and told him.  He relates that it is standard practice for Navy men to always carry condoms when they leave the ship.  He believes that police officers put a condom on a nightstick and raped him while he was in prison.

The Board notes that the Veteran had previously claimed entitlement to service connection for posttraumatic stress disorder (PTSD) in March 2002.  In an August 2002 decision, the RO denied the claim because although a June 2002 fee-basis examiner diagnosed chronic PTSD, the Veteran was treated in July 2001 for injuries sustained during the fight and was examined when he disclosed that he suspected he was sexually assaulted, but contemporaneous examination findings did not support the Veteran's suspicion that a sexual assault actually occurred.  In August 2003, the Veteran submitted a timely notice of disagreement (NOD) with the RO's determination and the RO issued a statement of the case (SOC) in September 2003.  However, the Veteran did not perfect a timely appeal, and the August 2002 decision is final.  

In September 2012, the Veteran apparently applied to reopen his previously denied claim of entitlement to service connection for PTSD.  The Board was unable to locate that claim in the paper claims file, his Virtual VA claims file, or in his VBMS (Veterans Benefits Management System) claims file.  However, in connection with his claim, he was afforded a VA PTSD examination in November 2013.  The examining psychologist concluded that the Veteran did not meet the diagnostic criteria for PTSD.  In a December 2013 decision, the RO confirmed and continued the previous denial of entitlement to service connection for PTSD.  Accordingly, the current claim on appeal is limited to entitlement to service connection for depression or a psychiatric disability other than PTSD.

The Veteran's service treatment records include some reports of depression, document a July 2001 incident involving the Veteran's altercation with a civilian and his subsequent arrest and detention in a local prison, and a diagnosis of major depressive disorder, single episode during his second period of service in the context of orthopedic problems, pain, and relationship problems.

A July 15, 2001 service treatment record reflects that the Veteran presented for evaluation at approximately 6:00 p.m.  He reported that he was involved in a fight with civilians in Vina del Mar, Chile the previous night and was arrested, handcuffed, and assaulted by local police.  He stated that he spent the night in a local jail and was brought to a local hospital earlier in the morning where he had x-rays, intravenous fluid, and was evaluated.  He complained of jaw pain, numerous abrasions, left knee pain, a fractured left fifth metacarpal, and aggravation of a previous injury to his left fourth finger.  He denied head or neck pain or loss of consciousness during the assault, but was unsure of this.  However, a witness said that he did not lose consciousness.  He also complained of bilateral wrist pain due to handcuff burns.  On examination, he smelled of alcohol and his multiple injuries were evaluated.

A July 19, 2001 report reflects that the Veteran was interviewed regarding his report of a possible sexual assault on July 15 while in prison in Vina del Mar, Chile.  He stated that he was involved in an altercation with a civilian on July 15 at which time the local police were called and he was arrested and brought to the local prison.  He stated that he believed he may have been sexually assaulted while in prison because when he woke up the next morning he "felt that he had been violated in some way and that he had pain in his rectal area and that he felt like he was 'coming apart.'"  He reported that he was intoxicated when he went to the prison and before he was arrested and that he did not recall all of the events of the night, but he did feel violated.  He related that he did not know whether the assailant threatened him with physical violence; whether the assailant said anything before, during, or after the attack; and did not know whether more than one person was involved in the attack.  He indicated that when he went to jail he had a cigarette lighter, thirty dollars, and a pocket full of condoms in his right pocket, all of which he did not have when he left the jail.

The Veteran returned to the medical clinic on July 19, 2001 with a complaint that he was possibly sexually assaulted while he was in jail in Chile four days previously.  He stated that he did not seek medical help sooner because he did not know if he could deal with the fact that something like this may have happened to him.  He stated that the day after he was in prison, his rectal area was "very sore and numb and that he felt like he may have been violated and that he was coming apart in that area and that his underwear had a funny smell to it," like a condom.  He reported that he did not know if he had any physical injuries to his rectal area because he did not check.  He stated that he had pain with urination the first and second day after he was released from jail and had pain with bowel movements, "feeling like if he started to defecate that everything was going to come out."  The examiner remarked that he had asked the Veteran about possible assault while in prison during his examination on July 15, and the Veteran denied any at that time.  The examiner added that the Veteran was intoxicated during his time in prison and did not have a good recollection of what happened while he was in jail.

The examiner detailed that at the time of examination on July 15 the Veteran had "no obvious erythema, ecchymosis, or edema" to the back of his legs, to the buttock area, or to the anus.  There was slight ecchymosis noted to the lower lumbar area over the spine with slight tenderness to palpation to the paraspinous muscles.  A rectal examination was not performed.  The examiner indicated that a sexual assault kit was not used at the current examination due to the number of days after the assault.  The assessment included possible sexual assault and psychological distress due to traumatic event.  The plan included medevac for further care and treatment.  A hand-written note dated July 21, 2001 by the examining physician indicates that the Veteran was scheduled to be sent via commercial air to the Naval Hospital Bremerton for further evaluation and treatment.

In statements made in support of his claim for depression, the Veteran stated that he was sent to Bremerton and evaluated by a psychiatrist, who diagnosed PTSD.  The Board notes that the issue of PTSD is not on appeal; however, any records of psychiatric evaluation from Naval Hospital Bremerton may be relevant to the Veteran's present claim for depression.  The Board has not located such psychiatric records in the claims file or found documentation that such records were requested.  The AOJ must request all records of psychiatric and physical evaluation and treatment dated from July to August 2001 from the Naval Hospital Bremerton.  

If additional service treatment records are obtained, the Veteran should be afforded an additional VA examination to determine whether he has a psychiatric disorder related to a suspected, but uncorroborated, sexual assault by Chilean police in July 2001.

Regarding his right shoulder surgical scar, the Veteran believes that his scar is longer than reported on VA fee-basis examination in February 2010 such that a separate compensable rating would be warranted.  The Veteran should be afforded a VA examination to re-evaluate his right shoulder scar.

Regarding his status post spermatic cord lipoma resection with inguinal hernia repair disability, the Veteran testified that he currently has bulging and weakness and that an inguinal hernia may have returned.  He also described an "uncomfortable scar," limited range of motion, and a "lightning-like [pain] sensation that shoots down [his] left inner thigh, especially during intercourse."  The Veteran's disability was last evaluated in September 2009.  The Veteran should be afforded a VA examination to evaluate the current severity of his status post spermatic cord lipoma resection with inguinal hernia repair disability, to include any surgical scars.

Finally, while on remand, ongoing VA treatment records should be obtained from the VA Medical Center in Salt Lake City, Utah dating since November 2013 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records from the Salt Lake City, Utah VA Medical Center dated from November 2013 to the present.

2.  Request through official sources any active duty records dated from July to August 2001 from the Naval Hospital Bremerton, including any psychiatric records that may be maintained separately from the Veteran's service treatment records.  If additional information is needed from the Veteran to request the records, such information should be requested from the Veteran.  If any requested records are not obtainable, the Veteran should be notified of such.

3.  If additional service treatment records are located, then the Veteran should be afforded a VA mental disorders examination.  The purpose of the examination is to determine whether the Veteran has a current psychiatric disorder, to include depression, that arose during service or is otherwise related to service. The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than a personality disorder), the psychiatrist should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service, including the July 2001 physical assault by police, the alleged sexual assault in July 2001, the Veteran's demotion following his arrest in July 2001, or the major depressive disorder, single episode diagnosed during the Veteran's second period of service. 

A medical analysis and rationale are to be included with all opinions expressed.

4.  After outstanding VA treatment records are obtained and associated with the claims file, the Veteran should be afforded a general medical VA examination to determine the severity of his right shoulder scar and status post spermatic cord lipoma resection with inguinal hernia repair disability, to include any surgical scars.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Color photographs of the right shoulder surgical scar should be included with the examination report.  

The Veteran has described and attributed to his status post spermatic cord lipoma resection with inguinal hernia repair disability symptoms such as limited range of motion, inability to stoop, a grinding and grating sensation in certain positions, and painful intercourse.  The examiner is asked to discuss whether these and any other symptoms reported by the Veteran are, in fact, attributable to his status post spermatic cord lipoma resection with inguinal hernia repair disability.

5.  After completion of the above, the AOJ should adjudicate the claim of entitlement to service connection for depression and increased ratings for a right shoulder surgical scar and for status post spermatic cord lipoma resection with inguinal hernia repair disability, to include any scars.  If any of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


